Exhibit 10.6
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     WHEREAS, Dex One Corporation, formerly known as R.H. Donnelley Corporation
(the “Company”), and Steven M. Blondy (the “Executive”) have heretofore entered
into an Amended and Restated Employment Agreement, effective as of December 31,
2008, as thereafter amended (the “Agreement”); and
     WHEREAS, pursuant to the terms of the Joint Plan of Reorganization for R.H.
Donnelley Corporation and Its Subsidiaries, dated October 21, 2009 (as the same
may be amended from time to time, the “Plan”), filed by the Company and its
subsidiaries with the United States Bankruptcy Court for the District of
Delaware, Case No. 09-11833 (KG), and the terms of the Disclosure Statement
thereunder, the Executive and the Company desire to amend the Agreement to
provide that the implementation of the restructuring of the Company and its
subsidiaries in accordance with the Plan shall not alone constitute Good Reason
to terminate employment.
     NOW, THEREFORE, the Company and the Executive hereby amend Section 9(d) of
the Agreement by mutual assent, effective upon and subject to the effective date
of the Plan, by inserting the following new proviso at the end thereof:
; provided, however, that the implementation of the restructuring of the Company
and its subsidiaries pursuant to the terms of the Joint Plan of Reorganization
for R.H. Donnelley Corporation and Its Subsidiaries, dated October 21, 2009 (as
the same may be amended from time to time, the “Plan”), filed by the Company and
its subsidiaries with the United States Bankruptcy Court for the District of
Delaware, Case No. 09-11833 (KG), and the terms of the Disclosure Statement
thereunder, shall not alone constitute Good Reason for purposes of any of
clauses (i) through (v) of this Section 9(d).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Agreement as of January 29, 2010.

            DEX ONE CORPORATION

      By:   /s/ Mark W. Hianik         Name:   Mark W. Hianik        Title:  
Senior Vice President, General Counsel and Corporate Secretary               
/s/ Steven M. Blondy         Steven M. Blondy     

 